                                                                         JS-6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




MARVIN LEE JACKSON,                  CV 19-3278 DSF (KSx)
    Plaintiff,

                 v.                  JUDGMENT

IDEAS SUBMISSION NIKE
INC., et al.,
      Defendants.



   The Court having granted a motion to dismiss for failure to state a
claim,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
that the action be dismissed with prejudice.



   Date: October 10, 2019            ___________________________
                                     Dale S. Fischer
                                     United States District Judge
